DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species VIII in the reply filed on 4/13/2022 is acknowledged. 
Claims 1-15 are withdrawn by the Examiner because they do not read on the elected species. Claim 1 recites a passageway defined between said first-line gripping surface and said second line-gripping surface, wherein said passageway is configured to receive the fishing line, and secure the fishing line to the knotless coupler when said passageway is collapsed. This claim reads on Species V and Species VI, shown in Figs. 22-23 and Figs. 24-25 respectively. Species VIII, shown in Figs. 30-35 and described in paragraph 0109-0111 of the specification, does not include the details of a passageway defined between said first and second line-gripping surfaces, therefore this claim does not read on Species VIII. 
Claims 16-18 are cancelled by the Applicant. 
Claims 19-20 read on Species VIII as shown in Fig 30-35 and described in paragraph 0109-0111 of the specification. Claims 19-21 will be treated on their merits and evaluated by the Examiner in the Action below. 
Claim 21 is withdrawn by the Examiner because it does not read on the elected species. Claim 21 recites a wedge member positioned between said external line-receiving groove of said shaft portion and internal threads of said nut, wherein the portion of the fishing line is secured between said wedge member and said external line-receiving groove when said nut is in said line-gripping position. This claim reads on Species XI, shown in Figs. 49-56 and described in paragraph 0118-0119. 
Claims 22-28 are withdrawn by the Examiner because they do not read on the elected species. Claim 22 recites a passageway defined between said first-line gripping surface and said second line-gripping surface, wherein said passageway is configured to receive the fishing line, and secure the fishing line to the knotless coupler when said passageway is collapsed. This claim reads on Species V and Species VI, shown in Figs. 22-23 and Figs. 24-25 respectively. Species VIII, shown in Figs. 30-35 and described in paragraph 0109-0111 of the specification does not include the details of a passageway defined between said first and second line-gripping surfaces, therefore this claim does not read on Species VIII.
Claims 29-31 read on Species VIII as shown in Fig 30-35 and described in paragraph 0109-0111 of the specification. Claims 29-31 will be treated on their merits and evaluated by the Examiner in the Action below.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 29-31 are objected to because of the following informalities: Claim 29 recites the limitation "said shaft portion” on lines 9-10.  As currently drafted, there is insufficient antecedent basis for this limitation in the claim. However, as best understood by the examiner, the Applicant is referring to the “elongate shaft portion” which was positively recited on line 4. Claims 30 and 31 depend on claim 29 and are therefore indefinite. For examination purposes, the claims will be treated on their merits and evaluated as best understood by the examiner. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-20 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kridler (U.S. Patent No 2,255,793).
Regarding claim 19, Kridler discloses a knotless coupler (fish hook with means for quickly and easily connecting a leader or line thereto; Fig 1) for securing a fishing line to a fishing implement, wherein the knotless coupler comprises: a shaft portion (head 3) configured to be attached to the fishing implement, wherein said shaft portion (head 3) comprises: a plurality of external threads (externally threaded portion 4); and an external line-receiving groove (facets 5; col 1, ln 40-50) formed across at least some of said external threads (portions of threaded portion 4 removed to form facets 5; col 1, ln 40-50); and a nut (internally threaded sleeve 7) configured to be threadably engaged with said external threads of said shaft portion (col 1, ln 40-50), wherein said nut (internally threaded sleeve 7) is movable between a non-gripping position (when sleeve 7 is unscrewed; col 1, ln 50-55) and a line-gripping position (sleeve is screwed back into place so that portions of the leader become clamped; col 1, ln 50-55), wherein a portion of the fishing line is inserted through an opening (eye 6) in said nut (sleeve 7) and into said external line-receiving groove (facets 5) when said nut (sleeve 7) is in said non-gripping position (when sleeve 7 is unscrewed), and wherein the portion of the fishing line (leader) is secured within said external line-receiving groove (facets 5) by said nut (sleeve 7) when said nut is in said line-gripping position (col 1, ln 50-55).
Regarding claim 20, Kridler discloses the knotless coupler of Claim 19 as previously discussed. Kridler further discloses wherein said nut (sleeve 7) comprises a non-threaded nut portion (end of sleeve 7; col 1, ln 50 - col 2, ln 5), and wherein the portion of the fishing line (portions 9 of the leader 8) is secured between said external line-receiving groove (one of facets 5) and said non-threaded nut portion (end of sleeve 7) when said nut is in said line-gripping position (col 1, ln 50 – col 2, ln 5).
Regarding claim 29, Kridler discloses a fishing implement (fish hook with means for quickly and easily connecting a leader or line thereto; Fig 4) configured to be secured to a fishing line, wherein the fishing implement comprises: a body portion (feathers or wigglers 10); an elongate shaft portion (sleeve 7a) attached to said body portion (feathers or wigglers 10); wherein said elongate shaft portion (sleeve 7a) comprises: a plurality of external threads (externally threaded portion 4); and an external line-receiving groove (one of facets 5; col 1, ln 40-50) formed across at least some of said external threads (portions of threaded portion 4 removed to form facets 5; col 1, ln 40-50); and a nut (sleeve 7a) configured to be threadably engaged with said external threads of said shaft portion (col 1, ln 40-50 & col 2, ln 5-15), wherein said nut (sleeve 7a) is movable between a non-gripping position (when sleeve 7a is unscrewed) and a line-gripping position (sleeve is screwed back into place so that portions of the leader become clamped; col 1, ln 50-55), wherein a portion of the fishing line is inserted through an opening (eye 6) in said nut (sleeve 7a) and into said external line-receiving groove (one of facets 5) when said nut (sleeve 7a) is in said non-gripping position (when sleeve 7a is unscrewed), and wherein the portion of the fishing line (leader) is secured between said nut (sleeve 7a) and said line receiving groove (one of facets 5) when said nut is moved toward said line-gripping position (col 1, ln 50-55).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kridler (US Patent No 2,255,793). 
Regarding claim 30, Kridler discloses the fishing implement of Claim 29 as previously discussed. Kridler discloses the claimed invention except Kridler does not explicitly disclose  wherein the fishing implement is comprised of plastic.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastic material for the fishing implement, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art at the time of the claimed invention would be motivated to use plastic material for the fishing implement as an inexpensive material that offers improved product durability. 
Regarding claim 31, Kridler discloses the knotless coupler of Claim 19 as previously discussed. Kridler discloses the claimed invention except Kridler does not explicitly disclose wherein the knotless coupler is comprised of plastic. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use plastic material for the knotless coupler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. One of ordinary skill in the art at the time of the claimed invention would be motivated to use plastic material for the knotless coupler as an inexpensive material that offers improved product durability.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rosenbloom (US-9867365-B1), Farley (US-9370174-B2), Drosdak (US-5469652-A), Drosdak (US-4864767-A), Dworski (US-4667437-A), Huston (US-4472903-A), Huston (US-4300303-A), Klein (US-3898760-A), Fynbo (US-3589053-A), Bittaker (US-3293792-A), Stephen (US-2968886-A), Schnitzer (US-2763087-A), Rosher (US-20190014761-A1), LeHew (US-20160165868-A1), Pearcy (US-20140208630-A1), Jenkins (US-20060042147-A1), Druk (US-20060000138-A1), Rosenbloom (US-11109580-B1), and Anderson (US-1023706-A). 
The cited prior art show devices for attaching a fishing line to fishing implements, such as lures, hooks, and other equipment, without requiring a user to tie knots in the fishing line. The cited prior art includes various threaded attachments and gripping surfaces. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644